DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are pending and are examined below.
Claim Objections
Claim 8 is objected to because of the following informalities: The phrase, “at least one capture element” should be “the at least one peripheral capture element”.  Appropriate correction is required.
Response to Arguments
Applicant’s Amendment, see Response to Non-Final Office Action, filed 08/10/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sweeney et al. (D801796 S).
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments directed towards the shape of the opening of the surgical instrument depend on the assertion that “In order to define a rectangular opening, the rectangular opening must have four walls that define a rectangular opening”. However, under the broadest reasonable interpretation of the current claim language the opening of the surgical instrument does not have to define a closed rectangle. Specifically, the language of claim 13 states, “the opening including a rectangular configuration”. Oxford English dictionary defines “rectangular” to mean “situated or placed at right angles” and “having parts, lines, etc. at right angles to each other; characterized or distinguished by an arrangement or pattern of this kind.” The broadest reasonable interpretation of the claim language according to the cited definitions, do not require the walls or parts to be closed in order to be .
Regarding Applicant’s, assertion that this action cannot me final is unpersuasive. The office finds that upon further review the same reference teaches the limitation of Claim 13 (previously Claim 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-7, 10, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US D831,476 S) in view of Sweeney et al. (US D831,475 S), Duggal et al. (US 8,303,631 B2), Amstutz et al. (US 9,314,274 B2) and Sweeney et al. (D801,796).
Regarding Claim 1, Sweeney ‘476 teaches a spinal implant with a second member including an abutment (e.g. Labeled B in Annotated Figure 1 below) and engageable with a surgical instrument and a head including at least one peripheral capture element engageable with a moveable arm of the surgical instrument (e.g. Labeled C in Annotated Figure 1 below), the head including a proximal surface (e.g. the top most surface of the screw head seen in Annotated Figure 2) and an opposite distal surface directly engaging the abutment (e.g. Labeled E in Annotated Figure 1 above), wherein the moveable arm is rotatable relative to the surgical instrument for engagement with the second member between a capture orientation and a release orientation (This limitation regards the instrument and does not limit the bone screw, therefore it is not given patentable weight).
Sweeney does not teach a first member configured to penetrate tissue or the abutment coupled to the first member, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143.
To reject a claim based on this rationale the following must be met:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;

(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present instance:
 (1) Sweeney ‘475 teaches a first member configured to penetrate tissue (e.g. Fig. 1). 
(2) A PHOSITA could have combined the inventions taught in Sweeney and Sweeney ‘476 because it the intention of the two inventive designs to be combined to form a screw for implant/surgical purposes. Each of the elements, the second member with an abutment and lower penetrative body, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are both components of a singular device and are intended to be used together.
(4) There are no other relevant findings.
Sweeney ‘476 does not teach, however, Sweeney ‘796 teaches a spinal implant system wherein the head being free of any openings or recesses extending into the proximal surface. Having the screw of Sweeney ‘476 not have recesses in the proximal surface of the screw as taught in Sweeney ‘796, because the modification would merely involve the substitution of the proximal surface of the screw ‘476 to modify the screw of Sweeney ‘476. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves the simple substitution of one known element for another to obtain predictable results. MPEP 2143.


    PNG
    media_image1.png
    802
    457
    media_image1.png
    Greyscale

Regarding Claim 2, Sweeney ‘476 teaches a spinal implant wherein the abutment includes a proximal face (e.g. Labeled D in Annotated Figure 2 below) and a tapered distal surface (e.g. Labeled E in Annotated Figure 1 above).

    PNG
    media_image2.png
    764
    709
    media_image2.png
    Greyscale

Regarding Claim 3, Sweeney ‘476 teaches a spinal implant wherein the proximal face is configured for flush engagement with the surgical instrument (Labeled D in Annotated Figure 2 above).
Regarding Claim 4, Sweeney ‘476 teaches a spinal implant wherein the proximal face includes a stop for limiting translation of the surgical instrument relative to the second member (e.g. Labeled D in Annotated Figure 2 above).
Regarding Claim 5, Sweeney ‘476 teaches a spinal implant wherein the second member includes a head engageable with the surgical instrument (Labeled F in Annotated Figure 3 below), the head including the at least one peripheral capture element (Labeled C in Annotated Figure 2 above).

    PNG
    media_image3.png
    449
    431
    media_image3.png
    Greyscale

Regarding Claim 6, Sweeney ‘476 teaches a spinal implant wherein the head extends from a proximal face of the abutment (Labeled F in Annotated Figure 3 above). 
Regarding Claim 7, Sweeney ‘476 does not teach a spinal implant wherein the head includes a rectangular cross section configuration, however, it would have been an obvious matter of design choice to make the head a rectangular cross section since such a modification would have involved a mere change in the form or shape of a component. A change in shape is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04 (IV). In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 10, Sweeney ‘476 teaches a spinal implant wherein the at least one capture element includes a plurality of divots being equidistantly spaced apart about a head of the second member (Labeled C in Annotated Figure 2 above).
a laminoplasty plate connectable with the members, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
 (1) Sweeney teaches the limitations of Claim 1 and Duggal teaches a laminoplasty plate (e.g. Fig. 2A) connectable with the members (e.g. Fig. 2A, element 116).
(2) A PHOSITA could have combined the inventions taught in Sweeney and Duggal as it the intention that the laminoplasty device in Duggal be secured to the spine by fasteners like those taught in Sweeney. Each of the elements, the fasteners and the laminoplasty bridge, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of laminoplasty as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Regarding Claim 23, Sweeney ‘476 does not disclose the following features, however, Sweeney ‘475 teaches a spinal implant wherein the abutment includes a proximal face that directly engages the distal surface (e.g. Labeled I in Annotated Figure 4 below) and an opposite distal face that directly engages a proximal end of the first member (e.g. Labeled J in Annotated Figure 4 below), an outer surface of the abutment being tapered from the proximal face to the distal face 360 degrees about the abutment (e.g. Labeled J in Annotated Figure 4 below).
Having the screw of Sweeney ‘476 have the abutment of the screw taught in Sweeney ‘475, would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the modification would merely involve the substitution of the abutment portion of the ‘475 in .

    PNG
    media_image4.png
    487
    644
    media_image4.png
    Greyscale

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US D831,476 S), Sweeney et al. (US D831,475 S) and Sweeney et al. (D801,796) as applied to claims 1-7, 10, 12 and 23 above, and further in view of Mikkonen et al. (US 20070274800 A1).
Regarding Claim 8, Sweeney ‘476 teaches a spinal implant wherein the rectangular cross section configuration defines four corners of the head (Labeled H in Annotated Figure 3 below), the at least one capture element (e.g. Labeled C in Annotated Figure 1).

    PNG
    media_image5.png
    482
    586
    media_image5.png
    Greyscale

Sweeney ‘476 does not disclose the following features, however, Mikkonen teaches a screw system wherein the at least one capture element including a plurality of recesses (e.g. Fig. 3, element 13; [0038]), the recesses each extending into one of the corners (e.g. Fig. 3, element 13; [0038]).
Sweeney and Mikkonen are concerned with the same field of endeavor as the instant claims, namely, surgical screws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney ‘476 includes recesses extending into the corners as taught by Mikkonen in order to allow the screw to firmly connect to other devices (e.g. Mikkonen, [0017], [0037], [0038],).
Regarding Claim 9, Sweeney ‘476 teaches a spinal implant with at least one capture element (e.g. Labeled C in Annotated Figure 1 above).
Sweeney ‘476 does not disclose the following features, however, Mikkonen teaches a spinal implant wherein the at least one capture element includes a plurality of spaced apart recesses disposed in relative alignment about the second member (e.g. Fig. 3, element 13; [0038]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney ‘476 includes recesses extending into the corners as taught by Mikkonen in order to allow the screw to firmly connect to other devices (e.g. Mikkonen, [0017], [0037], [0038],).
Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US D831, 476 S), Sweeney et al. (US D831, 475 S) and Sweeney et al. (US D801,796) as applied to claims 1-7,10, 12 and 23 above, and further in view of Harvey (US 9,730,802 B1), Duggal et al. (US 8,303,631 B2) and Amstutz et al. (US 9,314,274 B2).
Regarding Claim 13, Sweeney does not disclose the following details concerning a surgical instrument, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
 (1) Sweeney and Duggal teach the limitations of Claims 1-10, and 12. Amstutz teaches a surgical instrument a shaft (e.g. Fig. 4C) extending between a proximal end (e.g. labeled H in Annotated Figure 4 below) and a distal end (labeled J in Annotated Figure 4 below), the distal end configured for engagement with a proximal face of a spinal implant (e.g. Fig. 4F, 4G; Column 19, Lines 41-60) and including a non- circular opening configured for disposal of the spinal implant (labeled J in Annotated Figure 4 below); and an arm extending along the shaft and being movable relative to the shaft to engage at least one capture element of the spinal implant between a capture orientation and a release orientation (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 below).

(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of implanting spinal screws as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Sweeney, Duggal and Amstutz do not disclose the following details concerning a surgical instrument, however, this teaching is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present case:
the arm is rotatable relative to the shaft between the capture orientation and the release orientation.
(2) Harvey discloses a surgical instrument wherein the arm is rotatable relative to the shaft between the capture orientation and the release orientation (e.g. the arm, element 106, is rotatable relative to the shaft, element 106; Column 7, Lines 51-61; The shafts are rotatable relative to one another such that element 106 can be held still while element 108 is rotated around it).
(3) One of ordinary skill could have made the arm of Amstutz rotatable relative to the upper shaft it is connected to because creating a rotatable element is mechanically simple. The results would be predictable because the instrument of Amstutz would function the same with the additional ability to rotate around a central, longitudinal axis.
(4) No other findings are necessary. 
Sweeney and Amstutz do not teach a surgical instrument with an opening including a rectangular configuration, however, it would have been an obvious matter of design choice to make the opening a rectangular configuration since such a modification would have involved a mere change in the form or shape of a component. A change in shape is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04 (IV). (Upon further review, Amstutz does not appear to teach a rectangular configuration based on the definition cited above from Oxford English Dictionary).

    PNG
    media_image6.png
    740
    679
    media_image6.png
    Greyscale

Regarding Claim 15, Sweeney does not disclose the following details concerning a surgical instrument, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
 (1) Sweeney and Duggal teach the limitations of Claims 1-10, and 12. Amstutz teaches a surgical instrument wherein the distal end includes a tapered surface that defines the opening (labeled L in Annotated Figure 5 below).
(2) A PHOSITA could have combined the inventions taught by Sweeney and Duggal and the invention taught by Amstutz because the types of devices concerned, a spinal fastener and a delivery instrument, are commonly used together in spinal/surgical implant systems. Each of the elements, the 
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of implanting spinal screws as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Regarding Claim 17, Sweeney does not disclose the following details concerning a surgical instrument, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
(1) Sweeney and Duggal teach the limitations of Claims 1-10, and 12. Amstutz teaches a surgical instrument wherein the arm includes a cantilevered tang (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 above).
(2) A PHOSITA could have combined the inventions taught by Sweeney and Duggal and the invention taught by Amstutz because the types of devices concerned, a spinal fastener and a delivery instrument, are commonly used together in spinal/surgical implant systems. Each of the elements, the fasteners and the delivery instrument, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of implanting spinal screws as is the object of the current application and the subject references.
(4) There are no other relevant findings.

    PNG
    media_image7.png
    788
    525
    media_image7.png
    Greyscale

Regarding Claim 18, Sweeney does not disclose the following details concerning a surgical instrument, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
 (1) Sweeney and Duggal teach the limitations of Claims 1-10, and 12. Amstutz teaches a surgical instrument wherein the arm includes a inwardly projecting prong (e.g. Fig. 4G, element 421; Column 19, Lines 56-60).
(2) A PHOSITA could have combined the inventions taught by Sweeney and Duggal and the invention taught by Amstutz because the types of devices concerned, a spinal fastener and a delivery instrument, are commonly used together in spinal/surgical implant systems. Each of the elements, the 
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of implanting spinal screws as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Regarding Claim 19, Sweeney teaches a spinal implant wherein at least one spinal implant including a second member including an abutment (e.g. Labeled B in Annotated Figure 1 above) and a head including at least one peripheral capture element (e.g. Labeled C in Annotated Figure 1 above) the head including a proximal surface (e.g. the top most surface of the screw head seen in Annotated Figure 2) and an opposite distal surface directly engaging the abutment (e.g. Labeled E in Annotated Figure 1 above); 
Sweeney does not teach a first member configured to penetrate tissue or the abutment coupled to the first member, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
(1) Sweeney ‘476 teaches a first member configured to penetrate tissue (e.g. Fig. 1). 
(2) A PHOSITA could have combined the inventions taught in Sweeney and Sweeney ‘476 because it the intention of the two inventive designs to be combined to form a screw for implant/surgical purposes. Each of the elements, the second member with an abutment and lower penetrative body, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are both components of a singular device and are intended to be used together.

Sweeney ‘476 does not teach, however, Sweeney ‘796 teaches a spinal implant system wherein the head being free of any openings or recesses extending into the proximal surface. Having the screw of Sweeney ‘476 not have recesses in the proximal surface of the screw as taught in Sweeney ‘796, because the modification would merely involve the substitution of the proximal surface of the screw ‘476 to modify the screw of Sweeney ‘476. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves the simple substitution of one known element for another to obtain predictable results. MPEP 2143.
The combination Sweeney and Sweeney ‘476 does not disclose the following details concerning a surgical instrument, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143. The requirements for rejecting a claim based on this rationale are stated above.
(1) Sweeney teach the above limitations of Claim 19. Amstutz teaches a surgical instrument a surgical instrument including a shaft (Fig. 4C) configured for engagement with the first member (e.g. Fig. 4F, 4G; Column 19, Lines 41-60) and a non-circular opening configured for disposal of the at least one spinal implant (labeled J in Annotated Figure 4 above), the shaft including an arm being movable relative to the shaft to engage the at least one capture element between a capture orientation and a release orientation (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 above).
(2) A PHOSITA could have combined the inventions taught by Sweeney and the invention taught by Amstutz because the types of devices concerned, a spinal fastener and a delivery instrument, are commonly used together in spinal/surgical implant systems. Each of the elements, the fasteners and the delivery instrument, perform the same function in combination as they would independently.

(4) There are no other relevant findings.
The combination of Sweeney and Amstutz does not disclose the following details concerning a laminoplasty plate, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
(1) Sweeney and Amstutz teach the limitations of Claim 19 listed above and Duggal teaches a laminoplasty plate (e.g. Fig. 2A) connectable with the members (e.g. Fig. 2A, element 116).
(2) A PHOSITA could have combined the inventions taught in Sweeney, Amstutz and Duggal as it the intention that the laminoplasty device in Duggal be secured to the spine by fasteners like those taught in Sweeney using a device taught by Amstutz. Each of the elements, the fasteners and the laminoplasty bridge, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of laminoplasty as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Regarding Claim 20, Sweeney teaches a fastener head (Fig. 1) to form part of a screw, but does not disclose the lower penetrating body of a screw, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
screw. The screw is connectable to any device with an accommodating bore to receive the screw. Duggal teaches a laminoplasty plate (e.g. Fig. 2A) connectable with the members (e.g. Fig. 2A, element 116).
(2) A PHOSITA could have combined the inventions taught in Sweeney and Sweeney ‘476 to form a screw that is connectable to implant devices because it the intention of the two inventive designs to be combined to form a screw for implant/surgical purposes. Each of the elements, the fastener head and lower penetrative body, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the references describe components of a singular device and are intended to be used together.
(4) There are no other relevant findings.
The combination of Sweeney and Sweeney ‘476 teaches screws that are connectable to devices but does not disclose a first opening of the plate and a second opening of the plate, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
(1) Duggal teaches a laminoplasty plate (e.g. Fig. 2A-B) having a first opening of the plate (e.g. Fig. 2B, element 116) and a second opening of the plate (e.g. Fig. 2B, element 124).
(2) A PHOSITA could have combined the invention taught in Sweeney and Sweeney ‘476 and the invention taught by Duggal because the holes in the plate as taught by Duggal are intended to be receive fasteners devices like those taught by Sweeney and Sweeney ‘476 during implantation. Each of the elements, screws and openings, perform the same function in combination as they would independently.

(4) There are no other relevant findings.
Regarding Claim 21, Sweeney does not disclose the following details concerning a surgical instrument, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The requirements for rejecting a claim based on this rationale are stated above.
(1) Sweeney and Duggal teach the limitations of Claims 1-10, and 12. Amstutz teaches a surgical instrument wherein the arm includes a cantilevered tang (e.g. Fig. 4C, 4F, element 422, 436; Column 19, Lines 39-55; labeled K in Annotated Figure 4 above).
(2) A PHOSITA could have combined the inventions taught by Sweeney and Duggal and the invention taught by Amstutz because the types of devices concerned, a spinal fastener and a delivery instrument, are commonly used together in spinal/surgical implant systems. Each of the elements, the fasteners and the delivery instrument, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of implanting spinal screws as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Regarding Claim 22, Sweeney does not disclose the following details concerning a surgical instrument, however, this teaching is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 
 (1) Sweeney and Duggal teach the limitations of Claims 1-10, and 12. Amstutz teaches a surgical instrument wherein the arm includes a inwardly projecting prong (e.g. Fig. 4G, element 421; Column 19, Lines 56-60).
(2) A PHOSITA could have combined the inventions taught by Sweeney and Duggal and the invention taught by Amstutz because the types of devices concerned, a spinal fastener and a delivery instrument, are commonly used together in spinal/surgical implant systems. Each of the elements, the fasteners and the delivery instrument, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because the inventions are commonly used together for the purpose of implanting spinal screws as is the object of the current application and the subject references.
(4) There are no other relevant findings.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774

  /JERRAH EDWARDS/ Supervisory Patent Examiner, Art Unit 3774